DETAILED ADVISORY OFFICE ACTION
Applicability of AIA  or Pre-AIA  Provisions
00.	This application, filed on or after March 16, 2013, is being examined under the first inventor to file [hereinafter "FITF"] provisions of the AIA . 
If, however, this application's status as subject to FITF provisions is incorrect, then correcting the statutory bases of rejection(s) is not considered new ground(s) of rejection if the rationale supporting the rejection(s), and prior art relied upon, is the same under the AIA  and pre-AIA  statuses.
The 1/19/2022 After Final Amendment Is Not Entered
01.	Under 37 CFR 1.116(b) (1), an after final "amendment may be made canceling claims or complying with any requirement of form expressly set forth in a previous Office action." And under 37 CFR 1.116(b)(2) and (3), an after final amendment "may be admitted" if it "present[s] rejected claims in better form for consideration on appeal," or "touch[s] the merits of the application [and shows] good and sufficient reasons why the amendment is necessary and was not earlier presented," respectively. A proposed amendment will not be entered absent persuasive reason(s) for why it should.
02.	The 1/19/2022 Response proposes amending previously amended claim 2 to recite "up to about 3000 sccm" instead of reciting the previously amended range of "in a range between 0 sccm to about 3000 sccm." 
In view of the previously amended claim 3, it is unclear how the proposed claim amendment changes scope of the claim and therefore. 
The proposed amendment therefore raises new issues not considered before, requiring further consideration or search, or both.
Resolving these new issues requires at least:
(1) determining whether and how the proposed amendment introduces indefiniteness or new matter, or both;
(2) preparing a new Office Action setting forth and communicating the PTO's position, including potential objections, and art and non-art rejections of the proposed claim, if it were entered. 
The proposed amendment therefore materially increases and complicates the issues for appeal, rather than reducing or simplifying the issues for appeal.
The proposed amendment therefore places the application in worse form for appeal.
For the above reasons, the proposed amendment is not entered.
Status of Claims Pending as of the 10/28/2021 Office Action
03.	The rejection of claim 2 in the 10/28/2021 "Office Action" is maintained. 
Response to Arguments
04.	The arguments in the 1/19/2022 "Response" to the 10/28/2021 "Office Action" have been fully considered. These arguments however are not ripe since the proposed amendments are not entered.
CONCLUSION
05.	The shortened statutory period for reply to this Office Action expires THREE MONTHS from the mailing date of the Final Office Action. 
Extension of time for the period for reply may be obtained under 37 CFR 1.136(a). The maximum period for reply, however, is SIX MONTHS from the mailing date of the Final Office Action.

If attempts to reach Mr. Sayadian by telephone are unsuccessful, his supervisor, Supervisory Primary Examiner Wael Fahmy, can be reached at (571) 272-1705. The fax phone number for the organization where this application or proceeding is assigned is (571) 273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available only through Private PAIR. For more information about the PAIR system, see http://pair-direct.uspto.gov. The Electronic Business Center (EBC) at (866) 217-9197 (toll-free) may answer questions on how to access the Private PAIR system. 
/HRAYR A SAYADIAN/
Primary Examiner, Art Unit 2814